Citation Nr: 1213764	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-20 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased disability rating for the service-connected coronary artery disease (CAD), status-post coronary artery bypass graft (CABG) surgery, with hypertension, evaluated as 30 percent disabling from October 1, 2006 to June 24, 2007, and as 60 percent disabling from June 25, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served in active service from March 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for CAD, status post CABG surgery, with hypertension and awarded a 100 percent evaluation from April 26, 2006, pursuant to 38 C.F.R. § 4.30; a 100 percent evaluation from June 6, 2006 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017; and a 30 percent evaluation effective from October 1, 2006, pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7005 & 7017.  

During the course of the appeal, and specifically by a February 2008 rating action, the RO assigned an effective date of July 24, 2006 for the grant of service connection for CAD, status post CABG surgery, with hypertension; confirmed the 30 percent evaluation from October 1, 2006 through June 24, 2007; and awarded a 60 percent evaluation from June 25, 2007. 

In November 2010, the Board remanded the Veteran's increased rating claim for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a January 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant of the facts that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his initial increased rating claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

In the March 2012 Informal Hearing Presentation, the Veteran's representative asserted that this matter must be remanded because the AMC failed to comply with the Board's November 2010 Remand instructions in post-remand development of the appeal.  The Board has thoroughly reviewed the claims file and must agree, in part, with the contentions of the Veteran's representative.

Specifically, in the November 2010 Remand, the Board instructed the AMC/RO to obtain outstanding VA treatment records dating from 2007 and, thereafter, to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected CAD, status-post CABG surgery, with hypertension.  The AMC/RO was then to readjudicate the Veteran's claim.

In the January 2012 SSOC, the AMC indicated that the Veteran's updated VA treatment records had been reviewed and that "we simply cannot see symptoms or test results at the higher levels" needed to warrant an increased disability rating.  Critically, the Board notes that these VA treatment records were not associated with the claims file-nor have they been associated with the Veteran's Virtual VA file.  Also, it does not appear that any such records were reviewed by the July 2011 VA examiner.  Accordingly, remand of the Veteran's claim is necessary in order to comply with the Board's November 2010 instructions and for full consideration of the Veteran's claim.

The Veteran's representative also contended that the July 2011 VA examination afforded the Veteran on Remand was inadequate because the examiner did not estimate the Veteran's METs after she determined that exercise testing could not be conducted due to the comorbidity of back pain.  In the November 2010 Remand, the Board indicated that the examiner should describe the current status of the Veteran's CAD to include a description of all functional incapacity related to the disability, and any current treatment or medication received.  All necessary tests and studies were to be performed to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs.  To that end, the examiner was specifically instructed that "[i]f a laboratory determination of METs by exercise cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope."

To this end, the Board notes that, although an estimation of METs was not provided in the July 2011 examination report, the examiner did complete an addendum in August 2011 in which she estimated the Veteran's METs at 6 to 8 based upon the Veteran's physical activities in that he "[t]ries to walk one to one-and-a-half miles [a] couple times a week, or rides a bike for three to four miles.  In winter, [he] uses [a] stationary bike for twenty minutes.  He does perform yard work."  Thus, contrary to the assertions of the Veteran's representative, the July 2011 VA examination report with August 2011 addendum did comply with the Board's November 2010 Remand instructions as well as with Note (2) of 38 C.F.R. § 4.104.  C.f. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

However, given the necessity of another Remand due to the AMC's failure to associate the outstanding VA treatment records with the claims file and in consideration of the Veteran's continued assertions of worsening symptomatology (see the Veteran's emails dated March 2012), the Board finds that a contemporaneous VA examination should be afforded the Veteran upon Remand.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate steps to obtain outstanding records of cardiovascular treatment that the Veteran may have received at the VA Medical Center in Cleveland, Ohio since July 2007.  If these records are unavailable, that fact should be noted in the claims file.  All such available records should be associated with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected CAD, status-post CABG surgery, with hypertension.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  A notation should be made in the evaluation report that this review has taken place.  

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs.  The examiner should describe the current status of the Veteran's CAD, status post CABG surgery, with hypertension to include a description of all functional incapacity related to the disability, as well as the need for any current treatment or medication.  In addition, the examiner is asked to address the following:

(a)  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.

(b)  Also, the examiner should note whether the Veteran has chronic congestive heart failure or left ventricular dysfunction with an ejection fraction and, if so, the amount of ejection fraction.

(c)  Serial blood pressure readings should also be taken.

(d)  The examiner is also requested to comment upon the impact of the Veteran's CAD, status-post CABG surgery, with hypertension upon his ability to maintain gainful employment.

Complete rationale should be provided for all opinions expressed.

3. Following completion of the foregoing, the RO/AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4. The RO/AMC should then readjudicate the issue of entitlement to an initial increased disability rating for the service-connected CAD, status-post CABG surgery, with hypertension, evaluated as 30 percent disabling from October 1, 2006 to June 24, 2007, and as 60 percent disabling from June 25, 2007.  In readjudicating this claim, the RO/AMC should consider the propriety of a separate compensable rating for the hypertension portion of this service-connected disability.  

If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

